Citation Nr: 1713703	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) for the period from May 30, 2006 to June 17, 2012.  

2.  Entitlement to an initial rating higher than 70 percent for PTSD for the period since June 18, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from May 30, 2006 to September 30, 2012.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection and a 50 percent rating for PTSD, effective May 30, 2006.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In April 2012, the Board remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD for further development.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

An October 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective June 18, 2012.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2014, the Board granted entitlement to a TDIU and remanded the issues of entitlement to increased ratings for PTSD.  In a May 2014 rating decision, the RO assigned an effective date for the grant of a TDIU of October 1, 2012.  See 38 C.F.R. § 3.340(a)(2) (2016).  The Veteran has asserted that an earlier effective date for the grant of a TDIU is warranted, and as the period on appeal encompasses the period of May 30, 2006 to the present, the issue of entitlement to a TDIU from May 30, 2006 to September 30, 2012 remains on appeal.  Rice, 22 Vet. App. 447; AB, 6 Vet. App. 35.

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since May 30, 2006, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From May 30, 2006 to September 30, 2012, the Veteran's service-connected PTSD, cluster headache disorder, tinnitus, and hearing loss met the percentage requirements for the award of a schedular TDIU, and the evidence indicates that the nature and severity of these disabilities prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  From May 30, 2006 to September 30, 2012, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the fact that the Board is granting an increased rating of 70 percent for PTSD and entitlement to a TDIU from May 30, 2006 to September 30, 2012, and is remanding the remaining issue of entitlement to a rating in excess of 70 percent for PTSD, discussion of the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 and a detailed explanation of how VA complied with the Act is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board also notes that while the AOJ failed to issue a supplemental statement of the case addressing these issues following the Board's April 2014 remand, because the issues decided herein are being granted in full, this failure is currently harmless and remand would not result in any further benefit to the Veteran.  See 38 C.F.R. § 19.31 (2016); see also Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, within the General Rating Formula for Mental Disorders (General Formula), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Regarding the claim of entitlement to a TDIU, pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

PTSD

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent from May 30, 2006 to June 17, 2012 and higher than 70 percent since June 18, 2012.  The Veteran wrote in May 2008 that he had severe anger problems and could "go off at any time for any reason," and that this had damaged his marriage.  The Veteran's girlfriend submitted a letter dated in May 2006 that described how the Veteran had a very negative reaction whenever he was surprised and that he had nightmares that made him want to avoid sleeping.

The Veteran's VA treatment records show that he began receiving psychiatric treatment in May 2006.  At his initial intake session, he reported excessive anger, nightmares, and flashbacks to Vietnam.  His symptoms included intense psychological distress and physiological reactivity to reminders of combat, efforts to avoid thoughts and feelings associated with combat, feelings of detachment, difficulty falling and staying asleep, hypervigilance, and exaggerated startle response.  His hygiene and attire were appropriate, and he had constricted affect and anxious mood, but speech was spontaneous and responses were cooperative.  The Veteran had no hallucinations, delusions, or illusions, and no suicidal or homicidal thoughts.  His thought process was appropriate and goal-directed, and he was oriented to time, place, person, and situation.  His memory was unimpaired.  Insight and judgment were intact, and impulse control was good.  He was diagnosed with PTSD and assigned a GAF score of 45.  In April 2008, the Veteran denied any suicidal ideation or hallucinations.  He reported having active symptoms 3 to 4 times a year and that it did not affect his daily life.  In October 2008, the Veteran was noted to have fair eye contact and to be alert and oriented, with dysphoric mood and congruent affect.  In July 2010, the Veteran reported continued anger outbursts, and that when he was angry he slammed doors and was verbally aggressive, but denied any physical violence.  He had no impairments in the ability to care for himself, and hygiene and attire were appropriate.  Speech was spontaneous, affect constricted, and mood dysphoric.  The Veteran had no hallucinations, suicidality, or delusions.  Insight and memory were intact.

In February 2011, the Veteran reported having extreme rage at times and even destroying his property.  He reported having no friends, significant insomnia, and anxiety symptoms.  He denied suicidality and had no impairments in his ability to care for himself.  Hygiene and attire were appropriate, and speech was spontaneous, although responses were guarded.  His affect was constricted and mood was irritable.  He had no hallucinations or illusions, and thought process, insight, judgment, and memory were intact.  At a February 2013 evaluation, he was found to have appropriate hygiene and attire, spontaneous speech, and cooperative responses.  His affect was restricted and mood was stable.  He had no hallucinations or illusions, and self-perception was within normal limit.  The Veteran had no suicidal or homicidal thoughts, and his thought process was goal-directed, with appropriate content.  His memory was unimpaired and cognition was intact.  He was assigned a GAF score of 70.

The Veteran first attended a VA examination in February 2008.  The Veteran reported having problems with anger and depression, and stated that he had a lot of triggering factors which led to intrusive memories and flashbacks, including hearing news about the war, loud bangs, music, and certain smells.  He stated that when he was depressed, he would lose interest and become very irritable and isolative.  He reported problems sleeping and fighting every night with his dreams.  He stated that he had panic attacks about twice a week and that he became angry and anxious around people.  He stated that he did not have any friends or participate in any social activities.  He reported that his girlfriend lived in another town and that he believed this distance helped to keep their relationship together.  He stated that she was very supportive and put up with his anger.  The Veteran was fairly-groomed and casually dressed, with adequate hygiene and friendly attitude. His speech was normal in process with mild latency, and his affect with slightly intense and sad.  His thought process was goal-directed, and he had no hallucinations or illusions.  He was oriented to person, place, and date.  Cognitive skills were fairly intact except for immediate recall, and there was slight impairment in short-term memory.  He was assigned a GAF score of 55.

The Veteran next attended a VA examination in June 2012.  The Veteran reported that his social interaction had become inappropriate most or all of the time, and that he had recently had several failed romantic relationships.  He stated that he functioned extremely poorly in most relationships due to his uncontrollable anger, and that he did not socialize much and preferred to stay at home.  He had no hobbies and belonged to no organizations.  The examiner found that the Veteran had symptoms of recurrent and distressing recollections and feelings of recurrence, intense psychological distress at exposure to triggering cues, efforts to avoid thoughts or activities associated with trauma, feelings of detachment, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining relationships, difficulty adapting to stressful situations, and impaired impulse control.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood, and assigned him a GAF score of 45.

The Veteran also attended a VA examination in January 2014.  The examiner indicated that the Veteran had similar symptomatology as was reported at the prior VA examinations, such as recurring intrusive thoughts and avoidance of stimuli associated with trauma.  He also indicated that the Veteran had persistent and exaggerated negative beliefs or expectations about himself or others, persistent distorted cognitions about the cause or consequences of his traumatic events, persistent negative emotional state, suspiciousness, depressed mood, impairment of short and long term memory, and problems with concentration.  He found that the Veteran had intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Based on the evidence above, and affording the Veteran the benefit of the doubt, the Board finds that an initial evaluation of 70 percent for the entire period on appeal is warranted.  Since May 30, 2006, the Veteran has had symptoms of anger outbursts, inappropriate behavior, irritability, nightmares, flashbacks, exaggerated startle response, loss of interest, social isolationism, and difficulty establishing or maintaining relationships.  The Veteran reported in February 2008 that he had panic attacks twice a week and did not have any friends or social activities, and he has indicated having severe depression and anxiety throughout the period on appeal.  These symptoms were endorsed at VA treatment sessions in 2006, 2008, and 2011.  This indicates that the severity of his symptoms had not suddenly worsened in 2012, the year the Veteran's evaluation was increased to 70 percent, but had likely been that severe for many years prior to that date.  The Board will resolve all reasonable doubt in favor of the Veteran in the interest of stability in rating as per 38 C.F.R. § 3.344(a), and finds that the assignment of the more favorable 70 percent evaluation should be assigned throughout the entire appeal period.  

In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 70 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with deficiencies in most areas, and accordingly, the Board grants an initial 70 percent evaluation for PTSD.

The appellant's entitlement to an initial evaluation in excess of 70 percent for PTSD is the subject of the remand below.

TDIU

The Veteran also claims entitlement to a TDIU from May 30, 2006 to September 30, 2012.  In April 2014, the Board granted entitlement to a TDIU, and in a May 2014 rating decision, the RO assigned an effective date of October 1, 2012.  

The Veteran has been service connected for PTSD, cluster headache disorder, tinnitus, and bilateral hearing loss since May 30, 2006.  Now that the Board has increased the Veteran's evaluation for PTSD to 70 percent from May 30, 2006, the Veteran has met the eligibility requirement for entitlement to TDIU since May 30, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board also notes that a claim for increased evaluation can include a claim for a TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, because the Veteran has asserted that his PTSD interfered with his employment and was part of the reason why he had to stop working, the period under consideration for entitlement to a TDIU covers the entire appeal period, May 30, 2006 to the present. 

In January 2010, the Veteran reported that he had last worked in 2003 and that he had to stop working because of his PTSD.  He wrote that he did not get along well with others due to anger problems.  In May 2008, the Veteran submitted a statement describing how being a "loose cannon" with anger issues caused him problems with customers, fellow employees, and his bosses, and this caused him to lose jobs.

The February 2008 VA examiner noted that the Veteran had continuously changed employers due to his anger problems, and that he was distracted all of the time and was unable to finish the task at hand.  The June 2012 VA examiner stated that the Veteran's psychiatric disability alone did not render the Veteran unemployable, but that his severe headaches were the main reason that he was not able to work.  The January 2014 VA examiner stated that the Veteran had difficulty dealing with peers, supervisors, and the public due to his irritability and anger, and that the Veteran would have difficulty maintaining a 40-hour workweek because of his headaches and would not be predictable in maintaining emotional stability over an 8-hour work day due to his difficulty controlling his anger.

A June 2016 letter was submitted by a private physician who reviewed the Veteran's medical records and discussed how his headaches and PTSD have impacted his ability to work.  He wrote that the medical records amply supported the contention that the Veteran had been completely unemployable since May 2006 due to the combination of cluster headaches and PTSD.

The Veteran's VA treatment records include frequent treatment for severe cluster headaches, and in July 2009, he reported having headaches about 4 times a day, every day, that felt like a burning pole boring through his left sinus.  The treatment records indicate that the Veteran's headaches are highly disruptive and, at times, debilitating.

The Board finds that since May 2006, the preponderance of the medical evidence of record shows that the Veteran's service-connected PTSD and cluster headache disorder prevent him from maintaining substantially gainful employment.  The Veteran has credibly asserted that anger outbursts caused by his service-connected PTSD have caused him to lose jobs in the past and make it very difficult for him to appropriately socialize in a workplace setting, and his headaches cause severe symptomatology that requires frequent rests and avoidance of exertion or stress.  Competent medical evidence, such as the June 2016 letter from a private physician, indicates that the Veteran's PTSD and cluster headaches make him unemployable.

The Board therefore finds that from May 30, 2006 to June 17, 2012, the Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment, and entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD from May 30, 2006 to the present is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a TDIU for the period from May 30, 2006 to September 30, 2012 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

In April 2014, the Board remanded the issue of entitlement to an increased rating for PTSD so that a supplemental statement of the case could be issued which reviewed all newly acquired medical evidence, including the January 2014 VA psychiatric examination report.  It does not appear that a supplemental statement of the case has yet been issued.  The Board therefore remands the issue of entitlement to a rating higher than 70 percent for PTSD from May 30, 2006 to the present to cure this procedural deficiency.  See 38 C.F.R. § 19.31; see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After reviewing all relevant evidence, to specifically include the January 2014 VA psychiatric examination report, readjudicate the claim of entitlement to a rating in excess of 70 percent for PTSD from May 30, 2006 to the present.  If the benefit remains denied, issue a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


